DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Endo et al. (US. Pub: 2015/0109449 A1~hereinafter “Endo”). 
	Regarding claim 1, Endo discloses (in at least figs. 1 and 2) an assembly of a lamp and a camera for an automobile (see at least fig. 1), the assembly comprising: a light source (6; [0025]) configured to emit light forward; a camera (7; [0025]) provided on one side of the light source and configured to capture an external image (see at least fig. 1); a lens unit (4, 9) provided in front of the light source (6) and the camera (7); and a light blocking member (11, 12; [0026]) provided to surround an outer side of a camera lens provided in the camera and being configured to block at least a portion of light emitted from the light source (see at least fig. 1), wherein the light blocking member (11, 12) is provided in close contact with the lens unit (see at least fig. 1).
	Regarding claim 2, Endo discloses (in at least fig. 1) the light blocking member (11, 12) is provided in outside a view angle of the camera (7).
	Regarding claim 3, Endo discloses (in at least fig. 1) at least a portion of the light blocking member (11, 12) is provided in a space within a view angle of the camera (7). 
	Regarding claim 4, Endo discloses (in at least fig. 2A) the lens unit (4, 9) comprises a partition wall (13; [0027]) provided on an inner surface of the lens unit (4) and having a shape protruding toward the camera (9), and the light blocking member (11) is provided in close contact with the partition wall ([0027]).
	Regarding claim 5, Endo discloses (in at least figs. 2A and 2B) the partition wall (13) is provided in outside a view angle of the camera (7).
Regarding claim 6, Endo discloses (in at least figs. 2A and 2B) at least a portion of the partition wall (13) is provided in a space within a view angle of the camera (7). 
Regarding claim 7, Endo discloses (in at least fig. 1) a housing (3) having an inner space in which the light source (6), the camera (7), and the light blocking member (11, 12) are accommodated, wherein the lens unit (4, 9) is provided in a region in front of the housing, and hook (see fig. 1) coupling is established between the circumferential area of the lens unit (4) and a circumferential area of the housing (3). 
Regarding claim 8, Endo discloses (in at least fig. 1) a housing protrusion (see at least fig. 1; i.e. the protruding portion before the hook) protruding toward the lens unit (4, 9) is provided in the circumferential area in the front of the housing (see fig. 1), and a lens protrusion (see fig. 1) protruding toward the housing (3) is provided in the circumferential area of the lens unit, wherein the hook (see fig. 1) coupling is established in a region in which the housing protrusion and the lens protrusion are in contact with each other (see at least fig. 1).
Regarding claim 9, Endo discloses (in at least fig. 1) the lens unit comprises: a lens body forming a body of the lens unit (see at least fig. 1); and an edge (see the edge of the lens in at least fig. 1) forming the circumferential area of the lens unit, wherein the lens protrusion (see at least fig. 1) is provided on the edge.
Regarding claim 14, Endo discloses (in at least fig. 1) the light blocking member (11, 12) is provided surrounding an entire outer circumference of the camera lens (9). 
Regarding claim 15, Endo discloses (in at least fig. 2A) the partition wall (13) is provided surrounding an entire outer circumference of the camera lens (9). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US. Pub: 2015/0109449 A1~hereinafter “Endo”).
	Regarding claim 10, Endo discloses all the claimed limitations except for the edge is made of a material different from that of the lens body.
	However, Endo discloses ([0032]) the edge (i.e. the edge of the lens 4) is made of a clear (colorless and transparent) material. 
	It would have been obvious to one of ordinary skill in the art consider forming the edge of the lens with a material different from that of the lens body (4), since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
	Regarding claim 11, Endo discloses all the claimed limitations except for the lens protrusion is provided surrounding an outer circumference of the housing protrusion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lens protrusion of Endo to surround an outer circumference of the housing protrusion, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
	Regarding claim 12, Endo discloses (in at least fig. 1) a recessed section (see fig. 1) is provided in a portion of an outer surface of the housing protrusion (see fig. 1), and the hook coupling is established in the recessed section (see fig. 1).
	Regarding claim 13, Endo discloses (in at least fig. 1) a bent section having a shape bent toward the housing protrusion is provided at an end of the lens protrusion (see fig. 1), and the hook coupling is established by inserting the bent section into the recessed section (see fig. 1).
Regarding claim 16, Endo does not expressly disclose the edge and the housing protrusion are made of the same material.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the edge and the housing protrusion with the same material in order to reduce the manufacturing steps. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Regarding claim 17, Endo does not expressly the light blocking member is made of a visible light impermeable material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a visible impermeable material to form the light blocking member of Endo, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Regarding claim 18, Endo discloses (in at least fig. 2A) when viewed from a region in front of the lens unit (see fig. 2A), the partition wall (13) is provided within the light blocking member (11). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875